Opinion by
Lawrence, J.
At the hearing various correspondence in connection with the importation was received in evidence. Petitioner’s witness testified *321that the entry of the merchandise at less than the final appraised value was made without any intention to defraud the revenue. Upon reviewing the entire record, the court was satisfied that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.